                                                               Case 2:19-cv-02090-JAD-VCF Document 1 Filed 12/06/19 Page 1 of 8



                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No. 6375
                                                          2   KEMP & KEMP
                                                              7435 W. Azure Dr., Suite 110
                                                          3   Las Vegas, Nevada 89130
                                                              (702) 258-1183/(702) 258-6983 fax
                                                          4   jp@kemp-attorneys.com
                                                              Attorney for Plaintiff LAURA BUCKLEY
                                                          5
                                                                                            UNITED STATES DISTRICT COURT
                                                          6                                         DISTRICT OF NEVADA
                                                          7                                                      ***

                                                          8   LAURA BUCKLEY,                                           )
                                                                                               Plaintiff,              )
                                                          9   vs.                                                      )   Case No.: 2:19-cv-2090
                                                                                                                       )
                                                         10   SAHARA WEST URGENT CARE AND                              )
                                                              WELLNESS LLC, a Wyoming Limited Liability                )
                                                         11   Company; and JESSICA NGUYEN,                             )                COMPLAINT
                                                                                                                       )
                                                         12
                                                                                               Defendants.             )   JURY TRIAL DEMANDED
                                                         13                                                            )
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                                       )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                                            )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15              COMES NOW THE PLAINTIFF, by and through her counsel, JAMES P. KEMP, ESQ., of
                                                         16   KEMP & KEMP, ATTORNEYS AT LAW, and states and alleges causes of action against the
                                                         17
                                                              Defendant(s) as follows:
                                                         18
                                                                    I.      JURISDICTION AND VENUE
                                                         19
                                                                    The court has jurisdiction over this case pursuant to 28 U.S.C. §1331 in that it arises under the
                                                         20
                                                              Constitution, laws, or treaties of the United States, specifically The Fair Labor Standards Act, 29 U.S.C.
                                                         21

                                                         22   §201 et seq., The Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367 over any related state

                                                         23   claims alleged herein. Venue is proper in the unofficial Southern Division of the Court in that all of the

                                                         24   material events complained of herein took place in Clark County, Nevada.
                                                         25

                                                         26
                                                         27

                                                         28
                                                                                                                  1
                                                              Case 2:19-cv-02090-JAD-VCF Document 1 Filed 12/06/19 Page 2 of 8



                                                          1     II.   CLAIMS FOR RELIEF
                                                          2                              Factual Allegations Common to all Claims
                                                          3
                                                                      1.   The Plaintiff is a resident of Clark County, Nevada and was at all relevant times
                                                          4
                                                                           mentioned herein, from approximately January 22, 2018 through approximately
                                                          5
                                                                           February 1, 2018, an employee at the Defendants’ place of business, SAHARA
                                                          6
                                                                           WEST URGENT CARE AND WELLNESS LLC in Las Vegas, Nevada.
                                                          7
                                                                      2.   Defendant SAHARA WEST URGENT CARE AND WELLNESS LLC
                                                          8

                                                          9                (“SAHARA WEST”) is and was, upon information and belief, at all material times

                                                         10                mentioned herein a Wyoming Limited Liability Company duly authorized to conduct

                                                         11                business under the laws of the state of Nevada and, upon information and belief, was
                                                         12                and is conducting business in Clark County Nevada. This entity is the former
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                           employer of the Plaintiff by operation of law under the Fair Labor Standards Act
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                           and/or NRS 608.011.
                                                         15
                                                                      3.   Defendant JESSICA NGUYEN is and was, upon information and belief, a resident
                                                         16
                                                                           of Clark County Nevada. This Defendant is the former employer of the Plaintiff by
                                                         17

                                                         18                operation of law under the Fair Labor Standards Act (“FLSA”) and/or NRS 608.011

                                                         19                and is individually liable for unpaid overtime wages due to the Plaintiff.

                                                         20           4.   Throughout this Complaint the term Defendants refers to all Defendants both
                                                         21                severally and collectively as the context indicates. Defendants are employers as
                                                         22
                                                                           defined in the FLSA and under NRS 608.011.
                                                         23
                                                                      5.   Upon information and belief, the Defendants engage in a for-profit business which
                                                         24
                                                                           has gross revenue in excess of $500,000 per annum and is engaged in the production
                                                         25
                                                                           of goods for interstate commerce and/or the use and/or handling of goods which
                                                         26
                                                         27                have moved in interstate commerce as such terms are defined in the FLSA and are

                                                         28
                                                                                                          2
                                                              Case 2:19-cv-02090-JAD-VCF Document 1 Filed 12/06/19 Page 3 of 8



                                                          1                employers subject to the jurisdiction of the FLSA. Defendants provide goods or
                                                          2                services in interstate commerce, as well.
                                                          3
                                                                      6.   The Plaintiff has been an employee of the Defendants during the time period
                                                          4
                                                                           pertinent to this complaint, to wit, the three years immediately preceding the
                                                          5
                                                                           initiation of this action. The Plaintiff has performed labor and services in various
                                                          6
                                                                           occupations that are subject to the aforesaid provisions of the FLSA. These
                                                          7
                                                                           occupations include, but are not limited to, work performing the duties of an
                                                          8

                                                          9                Assistant. Defendants, through their agents, servants, and/or employees, are

                                                         10                engaged in interstate commerce. Such interstate commerce by said defendants

                                                         11                includes, but is not limited to, the shipment and/or purchase and use of a substantial
                                                         12                amount of goods and/or information shipped in interstate commerce through the
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                           United States Post Office and/or telephone lines and/or other means, as well as
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                           other activities constituting interstate commerce under the provisions of said Act.
                                                         15
                                                                      7.   The labor and services performed by the Plaintiff was directly essential to the
                                                         16
                                                                           shipment and use of various goods or services which moved in interstate commerce,
                                                         17

                                                         18                and Plaintiff therefor was engaged in commerce or in the production of goods for

                                                         19                commerce as that term is used in the Act while employed by the defendants.

                                                         20                Specifically in this case the Plaintiff’s work and the Defendants’ business involved
                                                         21                providing legal services in Nevada to persons residing in other states and using
                                                         22
                                                                           consumer goods that had moved through interstate commerce.
                                                         23
                                                                      8.   That the intentional violations of law alleged to have been committed herein were
                                                         24
                                                                           done with the specific approval of any individual Defendants and make the
                                                         25
                                                                           individual Defendants “employer” or “joint employer” of the Plaintiff for the
                                                         26
                                                         27

                                                         28
                                                                                                           3
                                                              Case 2:19-cv-02090-JAD-VCF Document 1 Filed 12/06/19 Page 4 of 8



                                                          1                 purposes of the claims made herein and/or otherwise makes the individual
                                                          2                 Defendants legally liable for the claims made herein.
                                                          3
                                                                      9.    That the various violations of law which are alleged herein were committed
                                                          4
                                                                            intentionally and/or willfully by all of the defendants.
                                                          5
                                                                      10.   Plaintiff began working for Defendants in Nevada on or about January 22, 2018.
                                                          6
                                                                            She was employed by Defendants for approximately 10 days.
                                                          7
                                                                      11.   Defendants failed to pay Plaintiff her final wages, in accordance with NRS 608.030
                                                          8

                                                          9                 and NRS 608.040, these final wages including substantial amounts of overtime pay

                                                         10                 that remains outstanding, due, and owing to the Plaintiff. More than thirty (30) days

                                                         11                 has passed without Defendants paying Plaintiff her final wages.
                                                         12           12.   Plaintiff was paid at a rate of $31.25 per hour per hour for regular time.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                      13.   Throughout her employment by Defendants Plaintiff was required to work overtime.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                            Plaintiff worked an estimated 11.5 hours of overtime.
                                                         15
                                                                      14.   Plaintiff was not paid the legally required overtime premium of time-and-a-half as
                                                         16
                                                                            required by both state and federal law. Thus she is owed one and one-half hours of
                                                         17

                                                         18                 pay for each hour of overtime that he worked which is $46.88 per hour of overtime

                                                         19                 worked.

                                                         20           15.   The unpaid overtime wages claimed in this action is estimated at $679.75. The
                                                         21                 Nevada Labor Commissioner investigated the matter and concluded that this was the
                                                         22
                                                                            amount of overtime that is owed to Plaintiff.
                                                         23
                                                                      16.   At no time during her employment with Defendants was the Plaintiff exempt from
                                                         24
                                                                            overtime under the Act, or Nevada state law.
                                                         25
                                                                      17.   The Defendants’ acts of failing and refusing to pay the Plaintiff his justly due
                                                         26
                                                         27                 overtime wages were willful acts.

                                                         28
                                                                                                            4
                                                              Case 2:19-cv-02090-JAD-VCF Document 1 Filed 12/06/19 Page 5 of 8



                                                          1     A. FIRST CLAIM: VIOLATION OF FLSA OVERTIME WAGE LAW
                                                          2           18.   All other pertinent paragraphs set forth herein are incorporated here by reference as
                                                          3
                                                                            if fully set forth and re-alleged.
                                                          4
                                                                      19.   The plaintiff brings this First Claim for Relief pursuant to 29 U.S.C. § 216(b).
                                                          5
                                                                      20.   Pursuant to the applicable provisions of the FLSA, 29 U.S.C. § 206 and/or §207, the
                                                          6
                                                                            individual plaintiff was entitled to an overtime hourly wage of time and one-half her
                                                          7

                                                          8                 regular hourly wage for all hours worked in excess of forty (40) hours per week

                                                          9                 during the period of her employment in Nevada. The total number of overtime

                                                         10                 hours worked and uncompensated is estimated to be 11.5 hours. The defendants
                                                         11                 willfully failed to make said overtime payments.
                                                         12
                                                                      21.   Plaintiff seeks, on this First Claim for Relief, a judgment for unpaid overtime wages
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                            and additional liquidated damages of 100% of any unpaid overtime wages, such sums
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                            to be determined based upon an accounting of the hours worked by, and wages
                                                         15
                                                                            actually paid to the plaintiff and the plaintiff also seeks an award of attorney’s fees,
                                                         16

                                                         17                 interest and costs as provided for by the FLSA. Plaintiff estimates the overtime wage

                                                         18                 damages at $679.75. This was the amount found due by the Nevada Labor

                                                         19                 Commissioner in a May 1, 2018 determination.
                                                         20           22.   Liquidated damages available under the FLSA in this case are estimated at $679.75.
                                                         21
                                                                      23.   Defendants’ violations of the FLSA were intentional and willful.
                                                         22
                                                                      24.   Plaintiff is entitled to recover costs and reasonable attorney fees pursuant to 29
                                                         23
                                                                            U.S.C. § 216 (b) for having to incur costs and fees associated with the exercise of his
                                                         24
                                                                            legal rights and remedies through this action.
                                                         25

                                                         26           25.   Plaintiff is entitled to interest, equitable relief, and any other remedies available under

                                                         27                 the Fair Labor Standards Act.

                                                         28
                                                                                                             5
                                                              Case 2:19-cv-02090-JAD-VCF Document 1 Filed 12/06/19 Page 6 of 8



                                                          1     B. SECOND CLAIM: VIOLATION OF NEVADA OVERTIME WAGE LAW
                                                          2

                                                          3           26.   All other pertinent paragraphs set forth herein are incorporated here by reference as

                                                          4                 if fully set forth and re-alleged.

                                                          5           27.   Defendants have failed to pay Plaintiff overtime wages for all hours worked in excess
                                                          6                 of 8 hours per day, or 40 hours per week in violation of NRS 608.018.
                                                          7
                                                                      28.   Defendants are liable for overtime wages owed to Plaintiff at the rate of 1.5 times his
                                                          8
                                                                            hourly rate of pay for all hours worked in excess of 8 hours per day or 40 hours per
                                                          9
                                                                            week as applicable under NRS 608.018.
                                                         10

                                                         11     C. THIRD CLAIM: WAGES DUE AND OWING WITH STATUTORY PENALTY
                                                                   UNDER NRS 608.040
                                                         12

                                                         13           29.   All other pertinent paragraphs set forth herein are incorporated here by reference as
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                 if fully set forth and re-alleged.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15           30.   Defendants failed and neglected to timely pay the Plaintiff her final wages in
                                                         16
                                                                            accordance with NRS 608.030 in that they failed to pay to plaintiff her final wages,
                                                         17
                                                                            including unpaid overtime wages, when due to the plaintiff within 3 days of her
                                                         18
                                                                            termination. Indeed her final pay to include unpaid overtime wages remains due and
                                                         19
                                                                            owing to this day.
                                                         20

                                                         21           31.   Defendants are liable to Plaintiff for the statutory penalty provided in NRS 608.040.

                                                         22                 Plaintiff calculates this penalty at $7,500.00 ($250 x 30 days) based upon her regular

                                                         23                 rate of pay at the time of her termination.
                                                         24           32.   Plaintiff has been forced to expend costs and incur fees to hire an attorney to pursue
                                                         25
                                                                            her rights under the law.
                                                         26
                                                         27

                                                         28
                                                                                                             6
                                                              Case 2:19-cv-02090-JAD-VCF Document 1 Filed 12/06/19 Page 7 of 8



                                                          1   III.   DEMAND FOR JUDGMENT FOR RELIEF
                                                          2          The Plaintiff prays judgment against the Defendants, and each of them, as follows:
                                                          3
                                                                     A.    All applicable relief provided for under 29 U.S.C. § 216 (b) including, but not limited to:
                                                          4
                                                                             1. Money damages for unpaid overtime, wages, salary, employment benefits, or
                                                          5
                                                                                 other compensation denied or lost due to the violations of law by the Defendants;
                                                          6
                                                                             2. An additional amount as liquidated damages equal to the sum of the amount of
                                                          7
                                                                                 damages awarded for overtime compensation denied or lost due to the violations
                                                          8

                                                          9                      of FLSA by the Defendants in accordance with 29 U.S.C. § 216;

                                                         10                  3. Interest on the amounts awarded under 1 and 2 above at the prevailing rate;

                                                         11                  4. For an appropriate award of money to offset and ameliorate any adverse tax
                                                         12                      consequences that may be imposed upon Plaintiff;
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                             5. Equitable relief as may be appropriate;
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                             6. Reasonable attorney’s fees, reasonable expert witness fees, and other costs of the
                                                         15
                                                                                 action;
                                                         16
                                                                     B. All applicable remedies for Defendants’ violation of NRS 608.018 failure to pay overtime.
                                                         17

                                                         18          C. Pre-judgment and Post-judgment interest on all applicable sums due.

                                                         19          D. Money Damages for Plaintiff’s unpaid final wages and the statutory penalty of thirty (30)

                                                         20               day’s pay at Plaintiff’s regular rate of pay in accordance with NRS 608.040.
                                                         21          E. For attorney fees and costs pursuant to applicable law.
                                                         22
                                                                     F. For trial by jury on all issues that may be tried to by a jury.
                                                         23
                                                              ///
                                                         24
                                                              ///
                                                         25
                                                              ///
                                                         26
                                                         27   ///

                                                         28
                                                                                                                 7
                                                              Case 2:19-cv-02090-JAD-VCF Document 1 Filed 12/06/19 Page 8 of 8



                                                          1

                                                          2        G. For such other and further relief as the Court may deem just and proper.
                                                          3

                                                          4        DATED this 6th day of December 2019.

                                                          5                                                     /s/ James P. Kemp
                                                                                                        JAMES P. KEMP, ESQUIRE
                                                          6                                             Nevada Bar No. 006375
                                                                                                        KEMP & KEMP
                                                          7                                             7435 W. Azure Drive, Suite 110,
                                                                                                        Las Vegas, NV 89130
                                                          8
                                                                                                        (702) 258-1183/ (702) 258-6983 (fax)
                                                          9                                             jp@kemp-attorneys.com
                                                                                                        Attorney for Plaintiff LAURA BUCKLEY
                                                         10

                                                         11

                                                         12

                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28
                                                                                                            8
